     Case 1:18-cr-00074 Document 65 Filed 05/03/21 Page 1 of 4 PageID #: 201



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 1:18-00074

CASSANDRA TILLER


                       MEMORANDUM OPINION AND ORDER

           In Bluefield, on April 27, 2021, came the defendant,

Cassandra Tiller, in person and by counsel, John C. Anderson, II;

came the United States by Timothy Boggess, Assistant United

States Attorney; and came Senior United States Probation Officer

Amy Berry-Richmond, for a hearing on the petition to revoke the

defendant's term of supervised release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on March 18, 2021.            The court advised

the defendant that, pursuant to Rule 32.1(b) of the Federal Rules

of Criminal Procedure, she has the right to a hearing and

assistance of counsel before her term of supervised release could

be revoked.      Whereupon the defendant admitted to the conduct

outlined in the petition.        The court found the charges were

established by a preponderance of the evidence.

           Having heard arguments of counsel, the court found that

the Guideline imprisonment range for the revocation of supervised

release upon such grounds was 4 to 10 months.            The court further

found that the Guideline ranges issued by the Sentencing
   Case 1:18-cr-00074 Document 65 Filed 05/03/21 Page 2 of 4 PageID #: 202



Commission with respect to revocation of probation and supervised

release are policy statements only and are not binding on the

court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of two years.        Neither party objected to the

Guideline range and statutory penalty as determined by the court.

The court found that there was sufficient information before the

court on which to sentence defendant without updating the

presentence investigation report.

          After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

she is to be incarcerated for a term of ten (10) months.             The

court recommended that defendant be incarcerated at the nearest

suitable facility to her family in the Bluefield, West Virginia

area.    Upon completion of her term of incarceration, the

defendant will not be subject to any further supervision by the

United States Probation Office.        Finally, the court reimposed the

unpaid portion of defendant’s special assessment in the amount of

$100.    Defendant was ordered to pay any unpaid amount during her

term of incarceration through participation in the Bureau of

Prisons' Inmate Financial Responsibility Program in quarterly

installments of no less than $25.00.


                                     2
   Case 1:18-cr-00074 Document 65 Filed 05/03/21 Page 3 of 4 PageID #: 203



         In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

         The defendant was informed of her right to appeal the

court's findings and the revocation of her supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if she wishes

to appeal and cannot afford to hire counsel to represent her on

appeal, the court will appoint counsel for her.           The defendant

was further advised that if she so requests, the Clerk of Court

will prepare and file a notice of appeal on her behalf.

         The defendant was remanded to the custody of the United

States Marshals Service.

         The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United


                                     3
   Case 1:18-cr-00074 Document 65 Filed 05/03/21 Page 4 of 4 PageID #: 204



States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

         IT IS SO ORDERED this 3rd day of May, 2021.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     4
